Citation Nr: 1026704	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  02-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to an effective date earlier than November 30, 
2000, for the grant of service connection and assignment of a 50 
percent rating for post traumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 50 percent for 
PTSD.

4.  Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for residuals of left eye surgery, as a result 
of treatment received from a Department of Veterans Affairs 
medical facility.

5.  Entitlement to service connection for a chronic lung 
disorder, variously claimed as pneumonia residuals, asthma, and 
chronic obstructive pulmonary disorder.

6.  Entitlement to an initial compensable rating for hepatitis C.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and J.W.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1965 to July 
1967.  

The matter of service connection for a chronic lung disorder is 
before the Board of Veterans' Appeals (Board) on remand from the 
United States Court of Appeals for Veterans Claims (Court).  In a 
November 2009 Order, the Court endorsed a joint motion for 
remand, vacated the portion of the March 2009 Board decision that 
denied the claim for a chronic lung disorder, and remanded the 
matter for compliance with the instructions in the joint motion.

The matter of service connection for a low back disability comes 
before the Board of Veterans' Appeals (Board) on appeal from an 
October 2001 rating decision of the RO in Boise, Idaho, which, in 
relevant part, denied reopening of the claim.  The Board 
subsequently reopened in a December 2006 decision and remanded 
for further development in December 2006 and March 2009.  The 
issues of an earlier effective date of service connection for 
PTSD and an increased initial rating for PTSD come before the 
Board on appeal from a June 2007 rating decision, implementing a 
December 2006 Board decision granting service connection, which 
assigned an effective date of service connection of November 30, 
2000, and an initial 50 percent rating.

The matter of 38 U.S.C.A. § 1151 compensation comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 2008 
rating decision which denied the claim.

The matter of an initial compensable rating for hepatitis C comes 
before the Board of Veterans' Appeals (Board) on appeal from a 
December 2009 rating decision, which implemented a March 2009 
Board decision granting service connection and assigned an 
initial noncompensable rating.

The appellant testified before the undersigned at a May 2006 
hearing at the RO.  A transcript has been associated with the 
file.

The appellant filed a November 2009 claim for total 
disability rating on the basis of individual 
unemployability and a January 2010 claim for vocational 
rehabilitation benefits.  These claims have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issues of compensation under 38 U.S.C.A. § 1151 for 
left eye postoperative treatment, service connection for a 
chronic lung disorder and an initial compensable rating 
for hepatitis C are addressed in the REMAND portion of the 
decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The appellant's lumbosacral degenerative joint disease and 
meralgia paresthetica are not related to service to include low 
back injuries in 1966 or 1967, and arthritis was not manifest to 
a compensable degree within one year of service.  

2.  The appellant's first claim for service connection for PTSD 
was received by the RO on November 30, 2000.

3.  The appellant's PTSD is manifested by reduced reliability and 
productivity, but not deficiencies in most areas or total 
occupational and social impairment.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  An effective date earlier than November 30, 2000, for service 
connection and compensation for PTSD is not warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

3.  The criteria for an evaluation greater than 50 percent for 
PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims for service connection 
for a low back disability, an earlier effective date for service 
connection for PTSD, and an increased initial rating for PTSD.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The PTSD issues decided by the Board in this decision arise from 
claims for service connection.  The Court observed that a claim 
of entitlement to service connection consists of five elements, 
of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

The appellant's back disability claim has been pending since 
before the passage of the VCAA.  A letter dated in April 2007 
fully satisfied the duty to notify provisions on the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
Although this letter was not sent prior to initial adjudication 
of the appellant's claim, this was not prejudicial to him, since 
he was subsequently provided adequate notice in April 2007, he 
was provided ample opportunity to respond with additional 
argument and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was provided 
to the appellant most recently in October 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

Prior to initial adjudication of the appellant's PTSD claim, 
letters dated in February and May 2003 satisfied the duty to 
notify provisions, except as to degree of disability and 
effective date elements of Dingess.  Id.  

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant's Social Security Administration records have been 
associated with the file.  The appellant has argued that 
hospitalization records from Fort Leonard Wood for the period of 
January to March 1966 are missing.  The RO conducted a search by 
contacting the Fort Leonard Wood Medical Center.  The center 
responded in May 2003 that no records were available.  The RO 
also conducted a records request from the Industrial Clinics 
where the appellant was treated in the early 1970's.  The RO 
discovered the facility had long since closed and informed the 
appellant in May 2003.  The appellant also testified before the 
undersigned that he had attempted to obtain the same records and 
was informed that the doctors had either retired or died and that 
the facility was closed.  He also stated that the insurance 
company that sent him to that facility had closed.  He indicated 
that no further records were available.  The Board finds that all 
available records that can be associated with the claims file 
have been. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in a service connection claim, the examination must 
be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a 2009 medical examination to obtain 
an opinion as to whether his low back disability was the result 
of inservice low back injuries.  This opinion was rendered by a 
medical professional following a thorough examination and 
interview of the appellant and review of the claims file.  The 
examiner obtained an accurate history and listened to the 
appellant's assertions.  The examiner laid a factual foundation 
for the conclusions that were reached.  Therefore, the Board 
finds that the examination is adequate.  See Nieves-Rodriguez, 
supra.  

As to the effective date for service connection for PTSD claim, 
adjudication of a claim for an earlier effective date for service 
connection is largely based upon evidence already in the claims 
folder; as will be explained, the resolution of this claim 
depends upon when certain documents were received by VA.  See 
generally 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.160, 3.400 
(2009).  Consequently, there is no additional development (that 
has not already been conducted) that would substantiate the 
appellant's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination in 
2009.  The appellant reported during the examination that he was 
not presently seeking regular psychotherapy.  There are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2009 VA 
examination report is thorough, addressing the appellant's 
complaints and describing his symptoms.  The examination in this 
case is adequate upon which to base a decision.

The Board has remanded these claims on several occasions.  A 
February 2004 remand sent the back disability claim for adequate 
VCAA notice and to obtain the appellant's Social Security 
Administration records.  As discussed above, the appellant has 
since received adequate VCAA notice and the SSA records were 
associated with the file.  A September 2005 claim sent the claims 
file to the RO to schedule the appellant for a hearing before the 
Board.  That hearing occurred in May 2006.  The Board granted 
service connection for PTSD in a December 2006 decision, which 
also remanded the back claim for adequate notice under Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The claim was subsequently 
reopened; thus, any error under Kent is moot.  Finally, the Board 
remanded these issues in March 2009.  The back claim was sent for 
a VA examination, which was performed in May 2009.  As discussed, 
the Board has found the examination adequate for ratings 
purposes.  The PTSD initial rating and earlier effective date 
issues were sent for issuance of a Statement of the Case.  The 
Statement of the Case was issued in October 2009 for the earlier 
effective date and November 2009 for the initial rating.  The 
Board finds that all remand instructions have been at least 
substantially complied with by the RO.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Service Connection

The appellant contends that he has a low back disability as a 
result of service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

At the time of the Board's March 2009 remand, the appellant's 
medical records indicated a current diagnosis of lumbosacral 
arthritis.  The appellant's VA treatment records show a pair of 
diagnoses, lumbago and lumbosacral spondylosis.  The appellant 
was seen for a May 2009 VA examination.  The appellant was 
diagnosed with lumbosacral degenerative joint disease and 
meralgia paresthetica at that time.  The existence of a current 
disability is well established.

The appellant currently claims his current disability is a result 
of inservice injuries.  The appellant complained of and was 
treated for back pain in service.  In January 1967, the appellant 
was seen complaining of back pain for some time.  The entries 
conflict regarding when the original injury occurred.  A January 
5 note states that the appellant hurt his back about one year 
prior.  A January 23 note states that the appellant reported that 
he originally injured his back two years ago and then again 
recently while lifting.  On both occasions, the appellant had 
back pains when bending.  The January 5 note states that the 
appellant was obese, with increased lordosis and secondary lumbar 
spasm.  He was diagnosed with acute lumbosacral strain and placed 
on light duty.  On January 23, the exam showed flattening of the 
lower back with muscle spasm from the mid back.  The appellant 
was sent for a set of x-rays and an orthopedic consultation.  A 
February 1967 orthopedic consult note states that the appellant 
had lumbar pain of six years duration.  The examination revealed 
spasm and pelvic tilt.  The appellant had normal straight leg 
raise, normal sensation and reflexes.  The x-ray was normal.  The 
impression was low back pain.  The appellant was instructed to 
continue losing weight and perform exercises.  The appellant's x-
ray study is also of record.  The vertebral bodies were normally 
aligned and interspaces were of normal width.  There was no 
evidence of fracture, dislocation, or bone destruction.  There 
was a questionable defect of L-5 and oblique views were 
suggested, but not performed.  

A February 1967 note indicated that the appellant had been seen 
by the orthopedic service, but no note appeared on his chart.  
The appellant reported that he had been told he had low back 
pain.  He continued to have spasm on the left side.  An April 
1967 entry showed that the appellant had been placed in 
confinement.  He was noted to have a history of low back strain.  

The appellant was seen for a physical examination.  The appellant 
completed a report of medical history, in which he denied 
recurrent back pain.  On clinical examination, the spine was 
noted to be normal.  The appellant was separated from service in 
June 1967.

During his May 2009 VA examination, he reported that he had low 
back pain beginning in 1965, while stationed in Missouri.  He 
reported slipping on logs during a confidence course and 
"tweaking his back."  He indicates that he was put on light 
duty for two weeks.  The evidence demonstrating an inservice 
event which may have resulted in his current disability is well 
established.  The remaining question is whether the evidence 
supports a finding that the current disability is at least as 
likely as not the result of his inservice injuries.  See Hickson.

The appellant's medical records are extensive and address his low 
back pain complaints.  Given the amount of evidence, he Board 
will summarize the relevant portions to provide a chronology of 
events.  Several lay statements have been submitted by the 
appellant's friends and family and will be discussed as well.

The appellant had an on the job injury in 1974.  This injury had 
been sustained on September 9, 1974, moving furniture.  He was 
seen by Dr. Torres on the same day at the Industrial Clinics.  
The appellant reported low back pain, but denied any radiation to 
the legs.  Examination revealed decreased deep tendon reflexes.  
The appellant had decreased lumbar lordosis, with tenderness in 
the midline from T12-L5, as well as over the left paravertebral 
muscles.  X-rays showed lipping at the anterior margin of L4 
superiorly.  The diagnosis was myofascial strain and the 
appellant was treated with muscle relaxants, analgesics and heat.  
The appellant reported a prior history of a low back strain in 
1964, which was symptomatic for three weeks.  He was referred to 
physical therapy.  An October 1974 assessment by Dr. Torres 
indicated that the appellant had a low back strain in the armed 
forces in 1966 and was symptomatic for several weeks and that he 
had been seen before by the Industrial Clinics, in March 1970 for 
mild low back strain and again in 1973, receiving a couple weeks 
off work with a back strain.  His final diagnosis was recurrent 
low back strain.  Dr. Torres indicates that his ongoing 
lumbosacral strain at that time "could" be considered part of a 
recurrent low back strain, accentuated by the current trauma.  

The appellant was evaluated in October 1974 by Dr. Kiest, who 
indicated that the appellant had been seen for six weeks by Dr. 
Torres.  The appellant was evaluated for continuing low back 
distress.  The appellant had pain after moving furniture.  He had 
pain centered in the midline at the L2-3 level.  He did not have 
radiation of pain into his legs.  Diathermy and physical therapy 
did not result in particular improvement.  The appellant had 
multiple previous episodes of low back distress dating back at 
least ten years, during which he reported his employment as a 
furniture mover.  He was relatively asymptomatic on examination.  
The examination was essentially normal.  Oblique x-rays were 
taken and interpreted to show early degenerative changes greater 
than would be expected in a 29 year old man throughout the lumbar 
spine.  No intervertebral disc narrowing was noted.  The doctor 
recommended a change in employment.  The appellant was then 
referred for the vocational rehabilitation evaluation by  Dr. 
Kiest.  

A December 1974's workmens' compensation vocational 
rehabilitation report is of record.  The appellant reported his 
occupational history as hauling and selling produce for one year, 
a sales clerk and department manager in a garden shop for one 
year, odd jobs for two plus years and for the preceding seven 
years, moving furniture and driving a furniture van.  He was 
injured on this last job.  The past medical history was negative 
except for a variety of strains and fractures of the wrists, 
ankles and shoulders, and stiffness and soreness in the low back 
intermittently since 1963, related to strains.  The appellant 
reported two spinal injuries, whiplash in a 1972 truck accident 
and low back strain in 1973.  

A full physical examination was performed for the December 1974 
report by Dr. Van Osdel.  The appellant reported further back 
pain, after trying to haul wood for some friends.  The appellant 
indicated that his back pain was improved, though soreness and 
aching remained with some activities.  There had been one episode 
of bilateral posterior thigh pain.  He denied "shooting pains" 
and numbness and tingling of the lower extremities at any time, 
thought the left arm and left leg have gone numb a few times in 
the past.  

A full physical examination was performed for the December 1974 
report.  The appellant stood with a mild "C" scoliosis, with 
apex to the left centered at T7.  It was compensated with a 
posterior plumb line straight.  There was flattening of the 
normal lumbar lordosis.  The appellant walked with a normal gait 
and demonstrated no difficulty or weakness while walking on 
tiptoes or heels.  The appellant performed a full squat and 
recovered in a smooth, synchronous way.  On palpation and 
inspection of the lumbar spine, there was no muscle spasm, 
fasciculation, asymmetry, atrophy or gluteal sag.  No discomfort 
was elicited to moderate fist percussion over the lumbodorsal 
spinous processes.  There was mild tenderness elicited to thumb 
pressure over the L4-5 and L5-S1 interspaces, but none over the 
sacroiliac joints, sciatic nerve, sciatic notch, ischial 
tuberosity or greater trochanters or spinous processes.  Findings 
were the same in prone and standing positions.  Range of motion 
was good, with the appellant anteroflexing and reaching his toes 
with his fingertips, at which time the scoliosis decreased and he 
complained of some discomfort across the lumbosacral joint, 
greater on recovery than on flexion, although recovery was 
smooth.  Extension was possible to 30 degrees, with slight 
increase in scoliosis and discomfort at the lumbosacral joint as 
well as some discomfort at the L1-2 level.  Lateral bending was 
to 35 degrees bilaterally with complaints of discomfort in the 
opposite lumbosacral facet.  Lateral rotation was to 45 degrees 
bilaterally without discomfort.  The appellant was sent for x-
rays of the dorsal and lumbar spine.  The doctor concluded that 
the appellant had a recurrent strain of the lumbar muscles and 
ligaments due to the September 1974 injury superimposed on an 
early degenerative disc disease of the lumbosacral joint, with 
osteoarthritis of the facets at that level, with early 
degenerative arthritis.  There was no objective evidence of nerve 
root compression or irritation at the time.  The x-rays were 
performed on December 19, 1974.  The dorsal views revealed slight 
scoliosis and a small anterior spur at T-7.  The lumbosacral 
views revealed osteoarthritis of the facet joint at L5-S1, with 
vertical subluxation of those joints and anterior osteophytic 
spurring of L4.  

The appellant was treated for back pain again in 1977.  A January 
1977 note indicated that the appellant had increasing back pain.  
A long history of back problems was noted.  The appellant was 
diagnosed with acute lumbar strain.  Lumbar x-rays showed mild 
thoracolumbar levoscoliosis, marginal degenerative spurs at L3-4, 
with no bony injury present.  The L5-S1 disc space was noted to 
be narrow, which was thought to be either congenital or acquired.  
No spurring was present at that level.  An October 1977 note from 
Meridian Park Hospital states that the appellant had previously 
injured his back in 1974 and had chronic low back pain and 
numbness of the right thigh.

In December 1982, a friend, A.W., submitted a statement that he 
had known the appellant for the better part of ten years.  The 
friend stated that the appellant had been obviously physically 
limited.  The appellant never did any heavy lifting.  The friend 
recounted moving a large lathe and that the appellant had gotten 
the lathe moved on rollers and lifted with block and tackle.  The 
friend also stated that he witnessed times when the appellant was 
unable to function because of back stiffness and pain, including 
from 1973 to 1978.

The appellant was seen for ongoing treatment from 1989 to 1997 
through Idaho Wellness.  The appellant appears to have been seen 
by Drs. Schneider and Bohlman.  A January 1990 note indicates 
that the appellant was seen for a "complete physical."  The 
appellant reported occasional stiffness in previously broken 
bones and that his back would go out occasionally.  A follow-up 
note, also from January 1990, shows that no back abnormalities 
were noted.  A January 1992 note indicates that the appellant was 
seen for a second "complete physical."  The appellant did not 
report any back complaints and no back abnormalities were noted.  

The appellant was seen at the Saint Alphonsus Hospital emergency 
room in May 1993 following a motorcycle accident.  The appellant 
reported that he rolled several times and reported left ankle and 
low back discomfort, similar to his chronic low back pain.  The 
appellant underwent x-ray studies at a follow-up visit.  These 
were interpreted to show a normal lumbosacral spine with minor 
spurring anteriorly.  

Following this accident, the appellant returned to Idaho Wellness 
to discuss his back complaints with his treating physician in 
June 1993.  The doctor submitted a June 1993 letter on his 
behalf.  The letter indicates that the appellant reported chronic 
lower back pain that he clearly dated to his inservice injury.  
He reported progressive worsening of the pain over the years.  
The letter also mentions the appellant's chronic lung problems 
and hepatitis C.  

The appellant was incarcerated in Federal prison from 1995 to 
1999.  The appellant's prison medical records have been reviewed.  
September 1995, January, March, July and October 1996 entries 
note the presence of low back pain.  A December 1995 x-ray had 
revealed moderate multilevel spondylosis.  A November 1996 
medical record shows that the appellant complained of chronic low 
back pain.  No gross deformity was noted and his range of motion 
was mildly limited due to pain on bending.  A February 1999 x-ray 
study was interpreted to show degenerative changes of the 
thoracic spine.  

The appellant's friends, J.W., M.L. and W.S., submitted March 
2003 statements.  None of the statements addresses the back 
disability claim.  

The appellant's nephew, L.M., submitted an August 2003 statement.  
This indicates that the appellant's behavior changed on return 
from Vietnam.  There is no discussion of his back disability.  

The appellant's brother, J.L., and a friend, W.S., submitted May 
2006 statements.  Neither statement addresses the back disability 
claim.  

The appellant testified regarding his low back disability claim 
before the undersigned in May 2006.  The appellant indicated that 
he had tried to obtain additional records from the Industrial 
Clinic and Drs. Torres and Kiest.  The appellant stated that 
Kiest had died and Torres was no longer practicing.  The 
appellant indicated generally that additional records were 
unavailable.  The appellant also stated that the insurance 
company that sent him for treatment was also out of business.  
The appellant testified that the first time he hurt his back was 
at Fort Ord going through confidence courses.  He reported 
further injuries at Fort Leonard Wood and in Fort Lewis during 
service.  The representative asked about the January 1967 
treatment discussed above.  The appellant reported that he had 
almost gotten out of the service following that injury.  The 
appellant stated that the problem was ongoing.  He reported that 
he had problems while in Vietnam and that he had been placed on 
light duty.  He reported light duty again while at Fort Lewis 
while with the Special Processing Detachment.  The appellant 
reported problems continuing after he separated and recounted the 
September 1974 work injury.  The appellant discussed a December 
2003 statement entered by a doctor that his back degenerative 
disc disease was related to service.

Additional VA treatment records dated after the December 2006 
hearing have been associated with the record.  They note the 
appellant's current diagnosis of lumbago.  No significant 
additional treatment for his back is reported.  

The appellant's ex-wife submitted a January 2008 statement.  She 
indicated having known the appellant since 1958 and marriage to 
the appellant during his period of service.  She reported that 
the appellant was different after returning from service, 
suffering from back pain, mood swings and breathing problems.  
J.H. also reported that, following his return from Vietnam, the 
appellant informed her that he had contracted hepatitis C and 
feared harming her health.  

Several lay statements from the appellant's family have been 
submitted.  The appellant's brother, two sisters and two nieces 
submitted December 2008 statements to describe the appellant's 
claims.  The statements from J.L. and M.H., the appellant's 
brother and sister, concern the appellant's lung disability 
claim.  The statement from C.M. concerned herbicide exposure, 
immune system problems and hepatitis C.  The statement mentions 
some behavior changes following the appellant's return from 
Vietnam.  The statement from G.G., the appellant's niece, is 
substantively identical to the statement by C.H., to the point of 
being a word for word copy.  The last statement was from L.W., 
the appellant's niece.  The statement concerned herbicide 
exposure.  None of the statements directly addressed the low back 
claim.

The appellant's ex-wife, J.H., also submitted a December 2008 
statement.  The statement addressed the appellant's change in 
behavior after returning from Vietnam and breathing difficulties.  

The appellant submitted a December 2008 statement disagreeing 
with a prior denial on this claim.  The appellant indicated that 
he was injured on several occasions in Army boot camp, Vietnam 
and Fort Lewis.  The appellant reported trying to get more 
records, but found that a doctor had died.  The appellant 
insisted that the evidence of inservice injury and post-service 
injury was in the record.  The appellant indicated that the 
record showed that he had to be retained in the Army due to his 
back.  The appellant reported that Social Security showed him to 
have degenerative disc disease that is only getting worse with 
age.  The Board has recounted that evidence above.  

In a second December 2008 statement, the appellant indicated that 
outstanding records had not been found from a period of 
hospitalization at Fort Leonard Wood in 1965.  The appellant then 
stated that he had been rescheduled for advanced infantry 
training because of hospitalization for pneumonia.  The allegedly 
missing records would not reflect treatment for the lower back.  
The appellant mentioned the severity of his back injury in 
passing, but offered no evidence regarding inservice incurrence 
or a relationship to service.  

The appellant was ultimately scheduled for a May 2009 VA 
examination in connection with this claim.  The examiner provided 
a succinct history of the appellant's back injuries, 
demonstrating review of the claims file and consideration of the 
appellant's statements.  The examiner indicated that the 
appellant had been seen inservice for back complaints in January, 
February and June 1967.  As discussed above, the service 
treatment records show treatment in January and February.  The 
examiner indicated that the June treatment was following 
complaints that the appellant had "reinjured his back by 
lifting."  The Board notes that entry is actually dated in 
January 1967.  While the date was mistaken, the examiner's 
opinion and rationale are not affected.  Either way, the 
appellant was treated during service and x-rays as late as 
January 1967 did not show arthritis.  The May 1967 separation 
examination did not reveal any back disorders or complaints. The 
appellant reported additional back injuries after leaving service 
during the May 2009 VA examination.  The appellant reported 
working for a moving company hauling ATM machines and had an 
injury to his back for which a worker's compensation claim was 
made.  He reported numerous other times his back "went out" but 
could not remember specific injury.  He reported that he was 
diagnosed with arthritis in his lower spine in the late 1980's.  
The appellant also reported that he has a burning sensation in 
his thighs that began over thirty years earlier.  The examiner 
indicated that there was no evidence of degenerative joint 
disease during service.  The examiner indicated that acute 
musculoskeletal low back pain is common and carries an excellent 
prognosis.  Osteoarthritis is cumulative damage to joints that 
typically occurs over many years' duration and is a chronic 
condition.  Thus, the examiner concluded that the appellant's 
current degenerative joint disease is less likely than not 
related to his inservice low back strain in 1967.  

The extensive record reveals that the appellant is quite 
convinced that his back pain is the result of service.  The 
record contains other evidence both for and against such a 
relationship.  The Board's duty is to find whether such a 
relationship is at least as likely as not.  The United States 
Court of Appeals for the Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  Moreover, "[i]t is not error 
for the [Board] to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reason or bases.  It is the responsibility of the 
[Board] ... to assess the credibility and weight to be given to 
evidence."  Owens v. Brown, 7 Vet. App. 429, 433 (1995).

With respect to the appellant's contentions that he has 
experienced low back pain since service, the Board observes that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence of 
observable symptomatology).  In this case, the appellant is 
reporting a vague complaint of back pain for many years.  
Subsequently, he was diagnosed with his current disabilities.  
The contemporaneous medical records from 1967 indicate acute 
lumbosacral strain, while his more recent treatment records 
indicate different diagnoses, such as degenerative joint disease, 
lumbosacral spondylosis and meralgia paresthetica.  The Board 
must discount the appellant's lay statements as to continuity and 
nexus.  See Jandreau.  The remaining lay evidence, comprised of 
statements from the appellant's family and friends, is similarly 
incompetent on this point.  While there is lay evidence that the 
appellant was having difficulty and pain in his back in the 
1970's, the report indicates pain and difficulty at the earliest 
in 1973, five years after separation and after additional, post-
service injuries.  The Board finds that the remaining lay 
evidence is simply not competent to establish continuity or a 
nexus to service.  The Board turns to the medical evidence 
regarding nexus.  

The appellant places great emphasis on the October 1974 
assessment indicating that his ongoing lumbosacral strain at that 
time "could" be related to his inservice complaints.  The 
opinion is inadequate for ratings purposes for a pair of reasons.  
First, the opinion is couched in terms of possibility, not 
probability.  See Obert v. Brown, 5 Vet. App. at 30, 33 (1993) (a 
medical opinion expressed in terms of "may," also implies "may 
or may not" and is too speculative to establish a plausible 
claim).  Furthermore, the opinion is without rationale or 
reference to underlying physical evaluations and fails to record 
any background the appellant may have provided the treating 
physician at the time, which prevents a reasoned comparison with 
the June 1993 medical opinion or the May 2009 VA examination 
opinion.  This prevents any effective comparison between 
opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  The Board gives little weight to this opinion.

The Board also places little weight on the June 1993 letter.  The 
letter speaks in terms of the appellant's complaints and self-
reported history, showing the doctor has recorded the appellant's 
complaints, without offering additional comment regarding the 
back disability.  A bare transcription of a lay history is not 
transformed into competent medical evidence merely because the 
transcriber happens to be a medical professional.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The letter is a compilation 
of the appellant's lay statements.  The Board concludes that this 
letter is not competent medical evidence.  

The repeated injuries and shifting medical diagnoses weigh 
heavily against the appellant's claim.  The 1974 records show 
that the appellant had multiple injuries in the years following 
service.  Furthermore, they demonstrate the presence of not only 
low back complaints, but disorders of the thoracic spine as well.  
The first mention of degenerative spurring and scoliosis is found 
in 1974, not only in the lumbar, but also the thoracic spine.  
The presence of both lumbar and thoracic disorders is not 
explained by the appellant's insistence that he had repeated low 
back injuries during service.  Scoliosis and vertical subluxation 
of the vertebrae were offered as new and distinct diagnoses.  
Some disagreement existed as to the presence of degenerative disc 
disease at L5-S1, with a diagnosis by Dr. Van Osdel.  This 
diagnosis was not borne out by subsequent radiographic studies.  
The May 2009 VA examination opinion indicates that repeated 
injuries lead to osteoarthritis, and the appellant has been shown 
to have repeated injuries in his post service records.  

The Board has considered the appellant's reports that he had 
repeated, significant injuries requiring treatment during 
service.  The 1967 treatment at Fort Lewis is shown in his 
service treatment records.  Treatment during boot camp and during 
advanced infantry training is not.  The x-rays at separation were 
normal, indicating that the appellant did not have osteoarthritis 
as a result of cumulative inservice injuries at that time.  The 
appellant left service, began working a manual labor job, and 
injured himself repeatedly before the osteoarthritis was found.  
The questionable defect of L5 on the January 1967 x-ray was not 
later identified on subsequent x-rays.  Later studies showed a 
narrow interspace between L5 and S1, either congenital or 
acquired, facet osteoarthritis or nothing.  The May 2009 examiner 
addressed the x-ray specifically, stating that it was normal.  
Given the conflicting evidence, the Board will accept the May 
2009 assessment of the service treatment records.  The Board 
finds that the January 1967 x-rays did not show inservice 
degenerative changes of the lumbar spine.  

The Board has also considered the meralgia paresthetica, 
diagnosed in the May 2009 VA examination report.  The first 
mention of a burning sensation in the thighs was during a 1977 
evaluation, ten years after separation.  The appellant has not 
stated or testified that the condition is part of the back 
disability he contends began during service.  Instead, he 
informed the May 2009 examiner that the condition had existed for 
over thirty years, consistent with initial complaints in 1977.  
There is no evidence, lay or medical, to show that this is part 
of the claimed disability or is related to service.  

The Board has also considered the appellant's Social Security 
Administration records.  These records, while showing his back 
disabilities, do not address the question of nexus. 

In sum, the Board finds that the appellant's statements regarding 
continuity of symptomatology and nexus are not competent lay 
evidence.  The remaining lay evidence is similarly not competent.  
The October 1974 and June 1993 letters are not competent medical 
evidence.  Similarly, the presence of both lumbar and thoracic 
disorders in 1974 weighs against the appellant's contentions 
regarding repeated low back injuries as the cause of the current 
low back disability.  The May 2009 VA examination report is the 
sole remaining medical opinion considering a nexus between 
inservice back injuries and his current low back disabilities.  
This opinion is supported by a rationale and offered on review of 
the claims file and interview of the appellant.  The Board finds 
that the appellant's current low back disabilities, lumbosacral 
degenerative joint disease and meralgia paresthetica, are not 
related to inservice low back injuries.  Service connection on a 
direct basis must be denied.  See Hickson.  

Where a veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and osteoarthritis becomes manifest to a degree of 10 
percent within 1 year from date of termination of such service, 
such disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Degenerative spurring at L4 and T7 
was first diagnosed by radiographic study seven years after the 
appellant's separation from service.  Degenerative arthritis must 
be confirmed by radiographic study for a compensable rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  The Board finds 
that the degenerative arthritis was not manifest to a compensable 
degree within one year of service.  Service connection on a 
presumptive basis is not warranted.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's low back disability claim.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



III. Earlier Effective Date

The appellant contends that he is entitled to a date earlier than 
November 30, 2000, for the grant of service connection for PTSD.  
For the reasons that follow, the Board concludes that service 
connection is not warranted.

The effective date of an award of service connection based on a 
claim received more than one year after a appellant's discharge 
from service will be the later of the date of receipt of claim or 
the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  A claim is a formal or informal communication, 
in writing, requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 
3.1(p).

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant who 
is not sui juris may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year after the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155(a).

The pertinent facts in this case are that the appellant filed an 
original application for compensation on November 30, 2000, in 
which he claimed entitlement to service connection for PTSD.  
Based on the November 30, 2000 claim, service connection was 
granted in a December 2006 Board decision and implemented in a 
June 2007 rating decision, effective November 30, 2000. 

The first question is whether a claim for service connection for 
PTSD was received by VA prior to November 30, 2000.  The Board 
finds that it was not.

Prior to November 30, 2000, the appellant had never filed a 
service connection claim for PTSD.  Indeed, the appellant had not 
mentioned PTSD in any of his communications with the RO.  VA is 
not required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998).  There is no 
provision in the law for awarding an earlier effective date based 
on the assertion that the disability existed before the appellant 
filed the claim.  The appellant had filed previous claims for a 
skin disability, a back disability, hepatitis C, a lung 
disability and a colon polyp disability.  There is no claim for a 
psychiatric disability of any type prior to November 30, 2000.  
The fact that VA has granted service connection for the 
appellant's PTSD, many years after the appellant's service is 
irrelevant.  The record does not include any communication from 
the appellant or a representative received prior to November 30, 
2000, that may reasonably be construed as an indication he was 
seeking service connection for PTSD.

The Board is constrained by the law and regulations made by the 
Congress governing the establishment of effective dates for the 
award of compensation.  Thus, notwithstanding the appellant's 
assertions as to why an earlier effective date should be 
assigned, the fact remains that the appellant filed his claim for 
service connection on November 30, 2000, which was more than one 
year after his separation from active service.  In light of this 
fact, the Board concludes that an earlier effective date is not 
warranted in this case under VA regulations governing effective 
dates for awards based on an original claim for service 
connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), 
(q)(1)(i) and (ii), and (r).



IV. Increased Rating

The appellant contends that he is entitled to an initial rating 
in excess of 50 percent for his PTSD.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2009). 

The appellant's service-connected PTSD is evaluated as 30 percent 
disabling under the General Rating Formula for Mental Disorders.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  Ratings are 
assigned according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting; inability to 
establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining the 
level of impairment under 38 C.F.R. § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the VA 
must consider all symptoms of a claimant's condition that affect 
the level of occupational and social impairment, including (if 
applicable) those identified in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-
IV, Global Assessment Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While 
not determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating criteria 
for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 
(1994).  

According to DSM-IV, a score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  Id.  A score of 31-40 represents "[s]ome 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) OR major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at 
school)."  Id.  

The appellant was initially treated by the Veteran Center in 
Boise in 2002 and 2003.  The November 2002 initial intake summary 
provides a look at his symptoms.  The appellant endorsed 
depression, anger, anxiety, fear, difficulty sleeping, difficulty 
experiencing and expressing emotions, difficulty holding down a 
job, survivor's guilt, avoidance, suicidal feelings and thoughts, 
flashbacks and nightmares, fantasies of retaliation and 
destruction, cynical and distrustful of government authority 
figures, difficulty establishing and maintaining intimate 
relationships, feeling like life is not meaningful, knowing that 
something was bothering him while unable to identify it, being 
very sensitive about issues of fair play and justice, difficulty 
getting close to family members, thinking about war experiences 
every day, and experiencing drug and alcohol problems after 
returning from the war zone.  The appellant endorsed nineteen of 
twenty symptoms, five on an occasional basis, ten often and five 
very often.  The Board notes that the appellant endorsed both 
occasional and very often difficulty getting close to family 
members.  The appellant reported intrusive thoughts, paranoid 
thoughts, anxiety, depression, problems with coping, trust and 
intimacy.  On mental status evaluation, the appellant was alert 
and oriented times three, neat, in appearance, friendly and 
cooperative, with average intelligence and speech.  The 
appellant's memory was normal, affect appropriate and motor 
activity relaxed.  The appellant's judgment was good.  There was 
no evidence of delusions, disorganized thinking, or 
hallucinations.  The appellant reported sleep disturbances and 
getting up several times a night.  The appellant reported that he 
had suicidal thoughts and came close to action several times.  
The appellant indicated that his father kept him from suicide 
when he was facing sixty years in federal prison.  The appellant 
reported homicidal thoughts and creeping up on a Vietnamese 
person in 1973, but had no current thoughts or plans.  The 
appellant described the last twenty or so years as a blur.  The 
appellant reported having been married seven times.  The 
appellant also reported that his mother had died just previously 
to the interview.  The appellant reported psychiatric care on 
separation in 1967-68.  The Board notes there are no records of 
this treatment in the claims file.  A GAF score of 40 was 
assigned, with a best in past year score of 50.  

The appellant's Vet Center treatment records show that the 
appellant reported anxiety for the most part.  The October and 
November 2002 entries note that the appellant was seen at least 
in part for grief over the death of his mother.  The other 
entries note anxiety and occasionally depression.  There is no 
indication of difficulty communicating, suicidal or homicidal 
thoughts or plans, an inability to carry on activities of daily 
living, or disturbed thought processes.  The appellant reported 
in October 2002 that he had been unable to speak with or 
associate with his friends due to probation restrictions.  He 
also reported being unable to work due to back disabilities.

The appellant was provided a PTSD assessment in December 2003.  
Several psychological tests were administered over the summer and 
fall of 2003.  The appellant was noted to usually present in 
clean casual work clothes.  The appellant tended to be cautious 
and considered, but was responsive and direct when questioned 
about his history and activities of daily living.  The appellant 
was positive for 16 of 17 symptoms of PTSD and scored a 90 of 
CAPS, indicting significant impairment.  The appellant reported 
that he was isolative and that people did not like being around 
him.  The appellant was not employed at the time. His primary 
occupation had been in food service, but was prohibited from 
reentering that field due to his diagnosis of hepatitis C.  The 
examiner noted that the appellant's symptoms were primarily 
avoidance, depression, and reduced but continuing potential for 
violence.  A GAF score of about 45 was offered.

The appellant's VA treatment records show that he transferred 
care from the Veteran Center to the Boise VA Medical Center in 
2003.  The appellant sought regular therapy through 2003 and 
2004.  The appellant's mental health clinic notes show that he is 
pleasant and cooperative.  He was alert and oriented and 
maintained good eye contact.  He was linear, logical and goal 
directed and normal rate in speech.  He was frequently relatively 
euthymic, with an appropriate and full range of affect.  He 
denied suicidal and homicidal ideation repeatedly.  He denied 
active psychotic material repeatedly.  The appellant was anxious 
on many occasions and reported mood swings.  The appellant 
reported some difficulty when started on Lithium in late 2003, 
but his medication was adjusted and no increased symptoms were 
recorded.  No GAF scores were recorded.  In October 2003, the 
appellant complained of mood swings.  No further explanation was 
provided. 

Two of the appellant's friends, M.L. and W.S., submitted 
statements in support of the appellant's claim in March 2003.  
Neither statement described the appellant's symptoms.  

Another friend, T.A., submitted a March 2003 statement.  T.A. 
reported living next door to the appellant in 1982-83, and seeing 
the appellant behaving strangely in his front yard.  There is no 
indication that this behavior was recent.

The appellant's ex-wife, J.H., also submitted a December 2008 
statement.  The statement addressed the appellant's change in 
behavior after returning from Vietnam and breathing difficulties.  

The appellant was seen for a November 2009 VA examination to 
evaluate his PTSD.  The examiner performed a clinical interview 
and a Mental Status Exam.  The appellant appeared about his 
stated age.  The appellant denied any legal issues currently.  
The appellant described a good number of medical issues for which 
he sought treatment through VA.  The appellant did not, however, 
seek any current treatment for PTSD from any provider.  The 
appellant indicated that his only home was a motor home with a 
trailer and motorcycle behind it.  His nutrition and hygiene both 
looked adequate.  The appellant was dressed appropriately and 
comfortably for the season and occasion.  He made fleeting eye 
contact during the examination.  He displayed no psychomotor 
agitation or retardation.  His expressive, reactive and 
spontaneous movements were within normal limits and he had no 
evidence difficulty with goal directed behaviors.  His speech, 
relative to articulation, rhythm, speed and flow, appeared 
unremarkable.  His attitude toward the evaluation was as friendly 
and forthcoming as the examiner thought he could make it.  The 
appellant reported his mood as somewhat uptight and the same for 
the recent past.  His affect was mildly elevated, with a fairly 
labile change pattern, tending toward frustration and irritation.  
He demonstrated a severe degree of intensity, congruent with the 
subjects discussed and the topics at hand.  He was alert and 
oriented to person, place, time and purpose.  He did think that 
the date was the 11th, rather than the 6th, of the month.  He had 
no problems at all with content or process oriented knowledge 
problems.  His rendition of some common proverbs was sometimes 
overly vague or concrete.  The examiner assessed as functioning 
in the low average range for the proverbs.  He demonstrated some 
difficulties to a small but significant degree with regard to 
concentration and attention tasks.  His memory, to include 
immediate, recent and remote, appeared grossly intact.  He showed 
partial insight into his mental health functioning and 
difficulties.  He seemed to rely exclusively on anti-anxiety 
medications, but the examiner thought that he could also benefit 
from psychotherapy as well.  The appellant showed fair judgment 
towards future goals and the means to achieve them.  He 
demonstrated a number of negative ruminations relative to past 
difficulties, but no obsessions, delusions, or compulsions.  He 
reported suicidal and homicidal ideations in the past, but none 
currently, and some hallucination-like experiences, but nothing 
on a regular recurrent basis.  His thinking processes were 
moderately tangential with a fair degree of effort being required 
to direct him toward appropriate responses.  The examiner 
assigned a GAF score of 50.  

The lay statements submitted by the appellant's friends and 
family address the appellant's PTSD symptoms as they were prior 
to 1990, not at the time of service connection in 2000 or at any 
time during the period on appeal.  Most do not address his 
current level of functioning at all.  The present evidence, both 
lay and medical, is far more probative than these statements.  

The Board finds that the appellant's PTSD symptoms result in 
reduced reliability and productivity, but not deficiencies in 
most areas or total occupational and social impairment.  The 
appellant did not have obsessional rituals.  His speech and 
communication are not impeded.  He had no delusions, 
hallucinations or abnormal thought processes.  The appellant 
behaved within social expectations at all treatment encounters.  
The appellant actually lives almost entirely independently; thus, 
the Board cannot find panic or depression affecting the ability 
to function independently, appropriately and effectively.  There 
are no instances of impaired impulse control (such as unprovoked 
irritability with periods of violence) of record, although there 
was a potential recognized in the Vet Center records.  The 
appellant was not spatial disoriented.  He did not neglect 
personal appearance and hygiene.  The appellant's complaints 
about work were related to being physically unable to continue 
employment or being barred due to hepatitis.  The appellant's GAF 
scores were lowest just after his mother's death, and the GAF 
score apparently incorporated his grief at that time; as such, 
the Board discounts this score as it contemplates non-PTSD 
symptomatology.  The remaining scores were 45 to 50.  The Board 
notes that scores between 45 and 50 are meant to represent 
serious symptoms, but that major impairment in several areas is 
for the 31-40 range.  The Board finds that, while the appellant 
has reduced reliability and productivity due to his symptoms, his 
PTSD symptoms are not productive of impairment in most or all 
areas.  The Board concludes that a rating in excess of 50 percent 
for PTSD is not warranted on a schedular basis.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's PTSD disability is 
not inadequate.  As mentioned above, the General Ratings Formula 
is inclusive of symptoms beyond those mentioned in the criteria.  
The Board has reviewed the totality of the level of symptoms in 
determining the schedular rating.  There is no indication of 
hospitalization or marked interference with employment due to 
PTSD.  Instead, his psychiatric records show that his back 
disabilities and hepatitis C prevent him from gaining employment.  
It does not appear that the appellant has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he does 
not have any symptoms from his service-connected disorder that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for that 
service-connected disability are adequate.  Referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96.  Further inquiry into extraschedular consideration is moot.  
See Thun, supra.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered the possibility of staged ratings.  The Board, 
however, concludes that the criteria for a rating in excess of 50 
percent have at no time been met.  Accordingly, staged ratings 
are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's increased rating claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to an effective date earlier than November 30, 2000, 
for the grant of service connection and assignment of a 50 
percent rating for PTSD is denied.

Entitlement to an initial rating in excess of 50 percent for PTSD 
is denied.


REMAND

The Board must remand the chronic lung disability claim for 
further development in accordance with the Joint Motion for 
Remand.  In December 2006, the Board reopened and remanded, in 
part, the appellant's claim for service connection for a chronic 
lung disability.  The remand instruction required that the 
appellant be scheduled for a VA examination to obtain an opinion 
as to 

"[w]hether it is more likely than not (i.e., probability 
greater than 50 percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely than not (i.e., 
probability less than 50 percent) that any identified 
chronic lung disorder had its onset during active service; 
is etiologically related to the [appellant]'s activities in 
the Republic of Vietnam; otherwise originated during his 
wartime service; and/or is etiologically related to and/or 
increased in severity beyond its natural progression due to 
his service-connected disability."

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
The RO did send the appellant for a VA examination in May 2008.  
The opinion did not address the question of whether the chronic 
lung disability is etiologically related to and/or increased in 
severity beyond its natural progression due to his service-
connected disability.  At that time, the appellant was service-
connected for PTSD.  The appellant is now also service-connected 
for hepatitis C.  The Board must remand to obtain an opinion as 
to whether the appellant's service-connected disabilities caused 
or aggravated his chronic lung disability.  

The Board must remand the appellant's 38 U.S.C.A. § 1151 claim as 
well.  The appellant underwent cataract removal and lens 
replacement surgery on June 13, 2007, at the Boise, Idaho, VA 
Medical Center (MC).  The replacement lens dislocated at some 
point following the surgery.  The appellant had a second surgery 
to correct the dislocated lens at the Portland, Oregon, VAMC on 
September 10, 2007.  

The appellant filed a July 2008 claim for 38 U.S.C.A. § 1151 
arguing that he had floaters and flashes in his left eye.  He 
reported that he called the doctor and was told that it was part 
of the healing process.  He then stated that his left eye has 
healed, but that he continues to experience problems.  He 
reported seeking a second opinion and being informed that 
corrective surgery could potentially cause permanent damage to 
his left eye.  The appellant then filed an August 2008 statement, 
alleging an entirely different set of facts.  The appellant 
reported undergoing a cataract extraction and lens replacement 
surgery on the left eye at the Boise, Idaho, VAMC in June 2007.  
The appellant reported problems "from Day One."  The 
replacement lens detached and damaged his retina.  He states that 
the Boise facility offered him a contact lens to treat the loss 
of visual acuity.  He went to the Portland, Oregon, VAMC for 
corrective surgery because he did not trust the Boise doctors.  
He further contended that the doctor who performed the second 
surgery in Portland told him that the dislocated lens should not 
have been left in place and corrective action should have been 
taken immediately.  He continued to have difficulty with the left 
eye.  The appellant reported that a further evaluation indicated 
that another surgery posed a great risk of further damage.  

The appellant's August 2008 statement appears to be his primary 
contention, namely that the postoperative treatment at Boise was 
negligent in not addressing the dislocated lens sooner.  The 
claims file and the treatment notes from the second surgery do 
not contain the Portland doctor's comments regarding the need for 
immediate corrective action.  The RO did not send the file for a 
medical opinion as to whether the postoperative course was 
negligent in failing to treat the dislocated lens more 
aggressively.  Whether such treatment was negligent appears to be 
beyond lay competency.  The Board must remand for an opinion as 
to whether the lack of surgical correction for the dislocated 
lens in June 2007 was negligent on the part of VA medical 
providers. 

The Board granted service connection for hepatitis C in a March 
2009 decision.  The RO implemented the grant in a December 2009 
rating decision, assigning an initial noncompensable rating.  The 
appellant has submitted a Notice of Disagreement as to the 
noncompensable rating in January 2010.  The claims file does not 
reflect that the RO issued a Statement of the Case.  The claim 
must be remanded to allow the RO to provide the appellant with a 
statement of the case (SOC) on these issues.  Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, 
the issue will be returned to the Board after issuance of the SOC 
only if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic lung disability.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.

The examiner or examiners should advance an 
opinion addressing whether it is more likely 
than not (i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic lung 
disorder had its onset during active service; 
is etiologically related to the appellant's 
activities in the Republic of Vietnam; 
otherwise originated during his wartime 
service; and/or is etiologically related to 
and/or increased in severity beyond its 
natural progression due to his service-
connected disability.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2.  Request that a VA ophthmalogist review 
the entire claims file and render medical 
opinions as to it is at least as likely as 
not that VA treatment in June 2007 regarding 
the dislocated left lens implant caused 
additional disability; and, if so, what the 
additional disability is and whether such 
additional disability was caused by VA 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault in furnishing this medical 
treatment, or was the result of an event that 
was not reasonably foreseeable.  

The claims file, this remand and treatment 
records must be made available to the 
examiner for review of the pertinent 
evidence, and the report should so indicate.

3.  Then, the RO should readjudicate the 
chronic lung disability and 38 U.S.C.A. 
§ 1151 claims on the merits.  If the benefits 
sought are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

4.  Provide the appellant with a statement of 
the case as to the issue of an initial 
compensable rating for hepatitis C.  The 
appellant should be informed that he must 
file a timely and adequate substantive appeal 
in order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


